COURT OF APPEALS OF VIRGINIA


              Present: Judges Chafin, O’Brien and Malveaux
UNPUBLISHED


              Argued at Salem, Virginia


              MONIQUE MONTRICE FRANKLIN
                                                                                            MEMORANDUM OPINION* BY
              v.            Record No. 2030-16-3                                             JUDGE TERESA M. CHAFIN
                                                                                                SEPTEMBER 26, 2017
              CITY OF LYNCHBURG DEPARTMENT
               OF SOCIAL SERVICES

                                            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                                                         R. Edwin Burnette, Jr., Judge

                                           Carlos A. Hutcherson (Hutcherson Law, PLC, on brief), for
                                           appellant.

                                           Hope R. Townes; Herbert E. Taylor, III, Guardian ad litem for the
                                           minor child (Office of the City Attorney, on brief), for appellee.


                            On December 5, 2016, the Circuit Court of the City of Lynchburg (“circuit court”)

              terminated the residual parental rights of Monique Montrice Franklin pertaining to her daughter,

              M. On appeal, Franklin presents two assignments of error. First, she contends that the circuit

              court erred by terminating her parental rights pursuant to Code § 16.1-283(C)(2) because the

              Lynchburg Department of Social Services (“DSS”) failed to provide her with reasonable and

              appropriate services. Second, she argues that the twelve-month deadline set forth in Code

              § 16.1-283(C)(2) is “arbitrary and capricious” and that it violated her due process rights.1 For

              the reasons that follow, we affirm the circuit court’s decision.

                                                                          
                            *
                                Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                            1
                        We note that Franklin failed to comply with Rule 5A:20 regarding her second
              assignment of error. In pertinent part, Rule 5A:20 requires the opening brief of an appellant to
              contain “[a] statement of the assignments of error with a clear and exact reference to the page(s)
              of the transcript, written statement, record, or appendix where each assignment of error was
              preserved in the trial court.” Rule 5A:20(c). In the present case, Franklin failed to reference the
                                                               I. ANALYSIS

              “When reviewing a [circuit] court’s decision on appeal, we view the evidence in the light

most favorable to the prevailing party, granting it the benefit of any reasonable inferences.”

Boatright v. Wise Cty. Dep’t of Soc. Servs., 64 Va. App. 71, 76, 764 S.E.2d 724, 727 (2014)

(quoting Congdon v. Congdon, 40 Va. App. 255, 258, 578 S.E.2d 833, 835 (2003)). So viewed,

the evidence is as follows.

              On April 1, 2015, Franklin came to the DSS office and requested assistance in caring for

her two-year-old daughter, M. Franklin explained that she was a single mother with no support

system and that she felt “overwhelmed.” Franklin told DSS employees that she “needed a break”

from caring for M. and that she was afraid that she may accidentally harm her daughter.

Employees from the DSS Child Protective Services Unit went to Franklin’s home the following

day. After speaking with these employees and expressing similar concerns regarding her mental

state, Franklin agreed to give DSS temporary custody of M. DSS removed M. from Franklin’s

home that day, and she was subsequently placed in foster care.

              During their interactions with Franklin, DSS employees noticed that Franklin seemed to

get “overwhelmed” or stressed easily and that she was slightly withdrawn. DSS employees

noted that “small things” would completely overwhelm Franklin. Based on these observations,

DSS identified Franklin’s mental health status as the primary condition that led to M.’s

placement in foster care. Accordingly, DSS offered Franklin services designed to reduce her

stress levels and improve the condition of her mental health.

                                                            
pages of the transcript, record, or appendix where her second assignment of error was preserved
for appellate review. We have located Franklin’s argument concerning this issue despite her
noncompliance with Rule 5A:20. Accordingly, we conclude that Franklin’s failure to strictly
adhere to the requirements of Rule 5A:20 was insignificant and not so substantial as to preclude
us from addressing the merits of her second assignment of error. See Jay v. Commonwealth, 275
Va. 510, 520, 659 S.E.2d 311, 317 (2008); Moncrief v. Div. of Child Support Enf’t ex rel.
Joyner, 60 Va. App. 721, 731, 732 S.E.2d 714, 719 (2012).
                                                   ‐ 2 ‐ 
              DSS offered Franklin three evaluations to assess her psychological status and mental

health needs. On the day that the DSS employees went to Franklin’s home, they took her to a

local hospital for a psychological evaluation.2 On October 20, 2015, James Anderson, a clinical

psychologist, completed a full psychological evaluation of Franklin and assessed her parenting

capacity. DSS also scheduled a mental health evaluation with another treatment provider.3

When Franklin went to the initial appointment for this evaluation, however, she did not ask for a

full evaluation or complete the intake procedure because the process was too stressful for her.

With the assistance of DSS employees, Franklin completed this mental health evaluation in

November 2015.

              DSS also provided individual counseling to Franklin to address her mental health issues.

Additionally, DSS provided Franklin with a parenting coach to help her develop more effective

parenting methods. M., who was eventually diagnosed with autism, presented substantial

parenting challenges. Among other things, M. cried constantly unless she was held by someone.

By offering individual parenting coaching based on M.’s special needs, DSS intended to help

Franklin develop the skills required to care for M., and thereby reduce Franklin’s anxiety levels.

DSS also attempted to help Franklin develop a support system in the community to help her care

for M.4




                                                            
              2
        The record does not contain the full results of this examination. Apparently, Franklin
was diagnosed with “adjustment reaction” and sent home from the hospital.
              3
        At the termination hearing, a witness testified about the differences between
psychological and mental health evaluations. The witness explained that the evaluations
addressed different needs and services and that a psychological evaluation was more thorough
than a mental health evaluation.
              4
         A Court-Appointed Special Advocate (“CASA”) also attempted to help Franklin obtain
employment and her GED. These efforts were abandoned because they caused too much stress
for Franklin.
                                               ‐ 3 ‐ 
       On May 8, 2015, Franklin began receiving counseling from Brandi Stinnett, a licensed

professional counselor. Stinnett also acted as Franklin’s parenting coach. Franklin was reluctant

to engage in therapy with Stinnett. Despite her previous statements to DSS, Franklin told

Stinnett that she did not have any mental health issues. She also told Stinnett that she did not

understand why she needed counseling or why M. was placed in foster care. When Stinnett

made parenting suggestions based on M.’s behavior after she observed Franklin visit with her,

Franklin often became angry and defensive. Eventually, Franklin requested therapy with a

different counselor.

       On January 4, 2016, Franklin started receiving counseling from Vincent Jones, a mental

health therapist. Like Stinnett, Jones provided Franklin with individual counseling and parenting

coaching. Franklin developed a strong relationship with Jones, and she made progress regarding

her ability to parent M.

       In addition to individual counseling and parenting coaching, DSS facilitated visitation

between Franklin and M. Initially, visits were supervised by DSS employees and Franklin’s

parenting coach. At the conclusion of these visits, the parenting coach would meet with Franklin

and discuss parenting strategies based on M.’s behavior. Occasionally, however, Franklin was

too stressed to meet with the parenting coach following the visits.

       Eventually, DSS allowed Franklin to have unsupervised visits with M. at her home.

Although these visits initially went well, problems arose when Franklin was allowed to have

unsupervised overnight visits. On May 7, 2016, Franklin called M.’s foster mother and asked

her to pick up M. early from a visit because she was feeling “overwhelmed.” Franklin later told

a DSS employee that she “felt like she was getting old feelings.” Franklin cancelled another

overnight visit with M. in June because she was not feeling “mentally well.” After Franklin




                                                    ‐ 4 ‐ 
cancelled the June visit, DSS stopped offering Franklin overnight visitation and reduced the

length of future visits.

              In May 2016, Franklin underwent a psychiatric evaluation to determine whether

medication would help her manage her mental health issues. Although the psychologist who

evaluated Franklin had previously recommended a similar evaluation, Franklin had been resistant

to taking psychiatric medication throughout her involvement with DSS. On May 19, 2016,

Franklin was prescribed medication to manage her anxiety issues. She refused to take that

medication, however, because she was concerned about its side effects. On June 10, 2016,

Franklin was prescribed a different medication to manage her anxiety.

              On the same day that Franklin was prescribed the new medication, the JDR court held a

hearing to review the permanency plan for M. At that hearing, DSS acknowledged that Franklin

had made progress in eliminating the conditions that led to M.’s placement in foster care. DSS

then asked the JDR court to give Franklin more time to meet the conditions of M.’s foster care

plan, and noted that she had just begun taking new medication. The JDR court denied DSS’s

request and directed it to file new permanency and foster care plans.

              Pursuant to the JDR court’s order, DSS filed new permanency and foster care plans with

the goals of adoption and a petition to terminate Franklin’s residual parental rights regarding M.

On June 30, 2016, the JDR court approved the permanency and foster care plans and terminated

Franklin’s parental rights pursuant to Code § 16.1-283(C)(2). Franklin timely appealed the JDR

court’s decision to the circuit court.5

              The circuit court held a termination hearing in this matter on November 9, 2016. At that

hearing, DSS presented testimony establishing the circumstances of M.’s removal from



                                                            
              5
         While Franklin appealed the JDR court’s termination decision, she did not appeal its
decisions pertaining to the foster care or permanency plans.
                                                   ‐ 5 ‐ 
Franklin’s care, the services that Franklin was offered to remedy the conditions that led to M.’s

removal and subsequent placement in foster care, and the progress that Franklin had made in the

elimination of those conditions.

              DSS also presented testimony from Anderson, the clinical psychologist who completed

Franklin’s psychological evaluation and parenting assessment. Anderson’s written report based

on his evaluation of Franklin was admitted into evidence without objection. Anderson testified

that Franklin scored sixty-nine on the Wechsler Adult Intelligence Scale, ranking her in the

bottom one-to-two percent of the population. Anderson also testified that he diagnosed Franklin

with “a mixed anxiety and depressive disorder” and “emotional and personality problems in the

form of narcissistic and histrionic personality with schizoid and avoidant traits.”6

              Anderson explained that Franklin’s diagnosis could impede her ability to make

therapeutic progress. Specifically, Anderson explained that:

                             The narcissistic aspects of her personality functioning are likely to
                             be highly resistant to treatment. And significant progress, if [that]
                             can be attained, may well take a year or longer. The schizoid
                             avoidant aspects of her functioning are likely to require quite a bit
                             longer. And they also are much less likely to respond to treatment
                             of any sort.

              Anderson testified that Franklin struggled on the parenting capacity assessment of his

evaluation. After explaining the methodology used to complete the assessment, Anderson

testified that Franklin performed poorly on a Parent Awareness Skill Survey and that she had

difficulty recognizing the needs and feelings of others. He also noted that Franklin indicated that

she and M. did not have any mental health issues or problems when she completed a Parenting

Stress Index questionnaire. Anderson explained that this response indicated that Franklin did not

understand the challenges associated with parenting M. or her own mental health issues.

                                                            
              6
         Anderson testified that he previously diagnosed Franklin with the same mental health
conditions in 2013.
                                                   ‐ 6 ‐ 
       Anderson concluded that Franklin’s diagnosis would limit her ability to parent M.,

especially when considered along with M.’s autism diagnosis. Anderson opined that Franklin

“would have a long way to go as far as dealing with fundamental parent[-]child relationship

issues before she got to a level of . . . parental competence where she could address the more

specialized issues that an autistic child would present.” Anderson admitted, however, that

medication could potentially help manage Franklin’s anxiety.

       At the conclusion of DSS’s evidence, Franklin moved to strike the evidence. The circuit

court denied the motion. Franklin did not testify or present additional evidence on her behalf. In

closing argument, Franklin argued that DSS had failed to provide her with the opportunity to

fully address her mental health issues and asked the circuit court to give her more time to treat

her anxiety through medication. DSS argued that it had provided Franklin with reasonable and

appropriate services to remedy the conditions that led to M.’s placement in foster care. The

guardian ad litem for M. agreed with DSS’s position, and noted that Anderson testified that

Franklin may never be able to effectively parent M.

       Based on the evidence presented, the circuit court concluded that Franklin had failed to

remedy the conditions that led to M.’s placement in foster care despite the substantial services

offered by DSS. The circuit court explained that the same mental health issues that led to M.’s

placement in foster care were still present and that Franklin lacked the parenting skills that were

required to successfully parent M. While the circuit court noted that Franklin’s anxiety could

potentially be better managed with medication, it explained that “the anxiety issue is just part of

a very complicated situation with her involving intellectual issues, mental health issues that make

her even on medication, make her resistant to constructive criticism.” The circuit court then

explained:

               just because [Franklin’s] on a new pill that takes care of or might
               diminish her anxiety[,] that’s not going to give her parenting skills,
                                                    ‐ 7 ‐ 
                that’s not going to give her coping skills, that’s not going to
                provide a magic potion to all of a sudden transform this into a good
                situation for [M.]

        The circuit court also declined to continue the case to give Franklin additional time to

adjust to her medication. Citing Anderson’s testimony, the circuit court concluded that it would

likely take at least an additional year for Franklin to sufficiently address her mental health issues.

The circuit court also noted that Anderson’s written report stated that Franklin had a “fifty-fifty”

chance of improving her mental health issues under the best circumstances. While the circuit

court acknowledged that it could extend the statutory twelve-month deadline provided in Code

§ 16.1-283(C)(2) in certain situations, the circuit court explained that M. needed stability in her

life and declined to extend the deadline in the present case.

        As the circuit court concluded that Franklin had been unable to substantially remedy the

conditions that led to M.’s placement in foster care within a reasonable time notwithstanding the

reasonable and appropriate services offered by DSS, it terminated her residual parental rights

pertaining to M. pursuant to Code § 16.1-283(C)(2). This appeal followed.

                                           II. ANALYSIS

        Franklin presents two arguments on appeal. First, Franklin argues that the circuit court

erred by concluding that DSS provided her with reasonable and appropriate services to help her

remedy the conditions that led to M.’s placement in foster care. She also contends that the

circuit court should have allowed her more time to treat her mental health issues with

medication. We disagree with both arguments.

        Code § 16.1-283(C)(2) permits a court to terminate residual parental rights when such a

termination is in the best interests of the child at issue and:

                [t]he parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                                                      ‐ 8 ‐ 
               of the child’s foster care placement, notwithstanding the
               reasonable and appropriate efforts of social, medical, mental health
               or other rehabilitative agencies to such end.

Therefore, a court must make three separate findings in order to terminate a parent’s residual

parental rights pursuant to this subsection: 1) that termination is in the child’s best interest,

2) that, without good cause, the parent failed to substantially remedy the conditions that led to

the child’s placement in foster care, and 3) that DSS made reasonable and appropriate efforts to

help the parent remedy those conditions. See id.

       “In matters of a child’s welfare, [circuit] courts are vested with broad discretion in

making the decisions necessary to guard and to foster a child’s best interests.” Thach v.

Arlington Cty. Dep’t of Human Servs., 63 Va. App. 157, 168, 754 S.E.2d 922, 927 (2014)

(quoting Logan v. Fairfax Cty. Dep’t of Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460,

463 (1991)). “When reviewing a decision to terminate parental rights, we presume the circuit

court ‘thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.’” Toms v. Hanover Dep’t of Soc. Servs., 46

Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie Cty. Dep’t of

Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)). “Where the circuit court’s judgment

is based on evidence heard ore tenus, its decision to terminate a parent’s rights is entitled to great

weight and [the decision] ‘will not be disturbed on appeal unless [it is] plainly wrong or without

evidence to support it.’” Thach, 63 Va. App. at 168-69, 754 S.E.2d at 927-28 (quoting Logan,

13 Va. App. at 128, 409 S.E.2d at 463).

       When we apply our established standard of review to the circuit court’s termination

decision in the present case, we conclude that its decision was not plainly wrong or unsupported

by the evidence.




                                                     ‐ 9 ‐ 
              A. DSS OFFERED REASONABLE AND APPROPRIATE SERVICES TO HELP
              FRANKLIN REMEDY THE CONDITIONS THAT LED TO M.’S PLACEMENT IN
              FOSTER CARE

              As previously stated, Code § 16.1-283(C)(2) required DSS to provide reasonable and

appropriate services to Franklin to help her remedy the conditions that led to M.’s placement in

foster care. On appeal, Franklin contends that DSS failed to do so. Although Franklin

acknowledges that DSS offered her numerous services, she contends that these services were

inadequate to address her mental health and parenting needs.7 We disagree with this position.

              A parent’s residual parental rights cannot be terminated “[i]n the absence of evidence

indicating that ‘reasonable and appropriate efforts’ were taken by social agencies to remedy the

conditions leading to foster care.” Weaver v. Roanoke Dep’t of Human Res., 220 Va. 921,

928-29, 265 S.E.2d 692, 697 (1980). “Reasonable and appropriate efforts can only be judged

with reference to the circumstances of a particular case.” Tackett v. Arlington Cty. Dep’t of

Human Servs., 62 Va. App. 296, 322, 746 S.E.2d 509, 522 (2013) (quoting Ferguson v. Stafford

Cty. Dep’t of Soc. Servs., 14 Va. App. 333, 338, 417 S.E.2d 1, 7 (1992)). Accordingly, “a court

must determine what constitutes reasonable and appropriate efforts given the facts before [it].”

Id.




                                                            
              7
         Franklin’s assignment of error regarding this issue states, “The trial court erred in
terminating Ms. Franklin’s parental rights under . . . Code § 16.1-283(C)(2) because [DSS] failed
to provide her with reasonable and appropriate services for a mother with an autistic child, and
thereby violated her right to due process.” (Emphasis added). At the termination hearing,
Franklin did not argue that DSS should have provided her with additional services specifically
addressing M.’s autism. Pursuant to Rule 5A:18, we “will not consider an argument on appeal
which was not presented to the trial court.” Ohree v. Commonwealth, 26 Va. App. 299, 308, 494
S.E.2d 484, 488 (1998). Accordingly, we refuse to consider this assignment of error to the
extent that it relates to services specifically addressing the needs of an autistic child. We will
consider this assignment of error, however, to the extent that it relates to the adequacy of the
services that were actually offered by DSS because Franklin presented this more general
argument to the circuit court.
                                                      ‐ 10 ‐ 
       In the present case, DSS identified Franklin’s mental health as the primary condition that

led to M.’s placement in foster care. Therefore, DSS offered Franklin numerous services

designed to improve the state of her mental health. As an initial step, DSS obtained three

different psychological and mental health evaluations to identify Franklin’s specific needs. DSS

then provided Franklin with individual counseling to address her mental health issues. When

Franklin did not get along with her first counselor, DSS obtained counseling for Franklin with a

different treatment provider. Franklin responded well to her second therapist, and she made

some therapeutic progress through counseling with him.

       Eventually, DSS also helped Franklin manage her anxiety through medication. Although

DSS did not offer this service until relatively late in the proceedings, this delay was attributed to

a certain degree to Franklin’s resistance to taking medication. Throughout her involvement with

DSS, Franklin frequently downplayed her mental health issues and told DSS employees that she

did not think that she needed medication. DSS was not required to “force” Franklin to take

psychiatric medication when she was unwilling to do so. See id. at 323, 746 S.E.2d at 523.

       In addition to the services offered to address Franklin’s mental health needs, DSS also

provided Franklin with services to help her develop more effective parenting skills. DSS

provided Franklin with an individual parenting coach to help her learn how to parent M., a child

with particularly challenging behavior. Among other things, the parenting coach observed

Franklin’s visitation with M. and offered guidance specifically based on M.’s behavior and

Franklin’s interaction with her. After Franklin made progress in therapy and at supervised visits,

DSS offered Franklin unsupervised visits with M. at her home for amounts of time that gradually

increased to overnight visits. Additionally, DSS attempted to help Franklin develop a support

system in the community to help her manage her stress and successfully parent M.




                                                    ‐ 11 ‐ 
              In light of the numerous services offered by DSS in this case, we conclude that the circuit

court did not err by determining that DSS offered “reasonable and appropriate” services to

Franklin. DSS offered Franklin services specifically designed to address her mental health and

parenting needs, and thereby remedy the conditions that led to M.’s placement in foster care. Cf.

Harris v. Lynchburg Div. of Soc. Servs., 223 Va. 235, 243-44, 288 S.E.2d 410, 415 (1982)

(reversing a decision terminating residual parental rights where the appellant was not offered any

services); Weaver, 220 Va. at 928-29, 265 S.E.2d at 697 (reversing a decision terminating

residual parental rights where the appellant was not offered any services to remedy the financial

conditions that led to his children’s placement in foster care). Under these circumstances, the

circuit court’s decision was not plainly wrong or unsupported by the evidence.

              B. THE CIRCUIT COURT DID NOT ERR BY REFUSING TO GIVE FRANKLIN
              ADDITIONAL TIME TO TREAT HER ANXIETY WITH MEDICATION

              Franklin presents a related argument in her second assignment of error. That assignment

of error states, “The twelve[-]month deadline set forth in . . . Code § 16.1-283(C)(2) is arbitrary

and capricious and violated . . . Franklin’s due process rights.” While this assignment of error

could potentially be construed as a facial challenge to the twelve-month time limit set forth in

Code § 16.1-283(C)(2),8 Franklin presents a different challenge on appeal. Rather than attacking

the validity of the statute at issue, Franklin argues that she was not given a reasonable amount of

time to remedy the conditions that led to M.’s placement in foster care. As she had only started

taking psychiatric medication shortly before the JDR court terminated her residual parental

rights, Franklin contends that she should have been allowed additional time to treat her anxiety

with medication.

                                                            
              8
          We note that this assignment of error is waived to the extent that it presents a facial
challenge to Code § 16.1-283(C)(2). Franklin never argued that the twelve-month deadline set
forth in the statute was “arbitrary and capricious” or that it violated her due process rights. See
Rule 5A:18; Ohree, 26 Va. App. at 308, 494 S.E.2d at 488.
                                                    ‐ 12 ‐ 
       Code § 16.1-283(C)(2) requires a parent to remedy the conditions that led to the

placement of his or her child in foster care “within a reasonable period of time not to exceed 12

months from the date the child was placed in foster care.” (Emphasis added). Thus, “[t]he

statute clearly contemplates that efforts to resolve the ‘conditions’ relevant to termination are

constrained by time.” Roanoke City Dep’t of Soc. Servs. v. Heide, 35 Va. App. 328, 336, 544

S.E.2d 890, 894 (2001). “It is clearly not in the best interests of a child to spend a lengthy period

of time waiting to find out when, or even if, a parent will be capable of resuming [his or her]

responsibilities.” Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394

S.E.2d 492, 495 (1990).

               The twelve-month time limit established by Code § 16.1-283(C)(2)
               was designed to prevent an indeterminate state of foster care
               “drift” and to encourage timeliness by the courts and social
               services in addressing the circumstances that resulted in the foster
               care placement. “This provision protects the family unit and
               attendant rights of both parents and child, while assuring resolution
               of the parent/child relationship without interminable delay.”

L.G. v. Amherst Cty. Dep’t of Soc. Servs., 41 Va. App. 51, 56, 581 S.E.2d 886, 889 (2003)

(quoting Lecky v. Reed, 20 Va. App. 306, 312, 456 S.E.2d 538, 540 (1995)).

       Although Code § 16.1-283(C)(2) establishes “a reasonably presumptive time frame of

twelve months for parents to receive rehabilitative services to enable them to correct the

conditions that led to foster care placement,” id. at 57, 581 S.E.2d at 889, a court is not

necessarily bound by this time period. “The time limit does not . . . temporally restrict the trial

court’s consideration to events that occurred between the parent and child only during that

discrete twelve-month time period to the exclusion of what may have occurred before and after

those dates.” Id. Furthermore, “the trial court may use its discretion to continue a case on its

docket in order to allow further services to be rendered to a parent in the hope that termination of




                                                    ‐ 13 ‐ 
the parent’s residual parental rights would not be necessary.” Edwards v. Cty. of Arlington, 5

Va. App. 294, 314, 361 S.E.2d 644, 655 (1987).

       While Franklin may have eventually benefited from the psychiatric medication at issue,

we conclude that the circuit court’s refusal to allow her additional time to remedy the conditions

that led to M.’s placement in foster care was not plainly wrong or unsupported by the evidence.

The circumstances of the present case suggested that Franklin was unlikely to remedy the

conditions that led to M.’s foster care placement within a reasonable time, even with the

assistance of the medication.

       As expressly noted by the circuit court, Franklin’s anxiety only represented a portion of

her mental health and parenting issues. Franklin had limited intelligence, ranking in the bottom

one-to-two percent of the population. She also had personality disorders that limited her ability

to effectively parent M. While the medication at issue could have helped manage Franklin’s

anxiety, it was unlikely to successfully address her additional underlying mental health issues.

       Furthermore, Anderson determined that Franklin was unlikely to make substantial

therapeutic progress within a reasonable amount of time even with the assistance of medication.

Under the best circumstances, Anderson opined that Franklin only had a “fifty-fifty” chance of

successfully managing her mental health issues. He also testified that substantial progress would

take at least an additional year.

       Under these circumstances, the circuit court did not err by refusing to give Franklin

additional time to manage her anxiety with medication. While Franklin’s anxiety may have been

one of the primary issues leading to M.’s placement in foster care, the circuit court aptly

recognized that it was only “part of a very complicated situation.” The evidence presented in

this case established that medication would not fully address the conditions that led to M.’s

placement in foster care and that the possibility of any substantial therapeutic success was

                                                   ‐ 14 ‐ 
speculative and remote under the best circumstances. In this situation, “further delay would

prolong [M.’s] familial instability without the promise of benefit to [her], a result clearly

contrary to the child’s best interests.” Richmond Dep’t of Soc. Servs. v. L.P., 35 Va. App. 573,

585, 546 S.E.2d 749, 755 (2001) (quoting Lecky, 20 Va. App. at 312, 456 S.E.2d at 541).

       For these reasons, we conclude that the circuit court’s application of the twelve-month

deadline established in Code § 16.1-283(C)(2) was not arbitrary and capricious in light of the

particular circumstances of this case.

                                         III. CONCLUSION

       In summary, we conclude that the circuit court did not err by determining that DSS

offered reasonable and appropriate services to Franklin designed to remedy the conditions that

led to M.’s placement in foster care. We further conclude that the circuit court did not err by

refusing to give Franklin additional time to manage her mental health issues with the assistance

of psychiatric medication. Accordingly, we affirm the circuit court’s decision to terminate

Franklin’s residual parental rights pertaining to M.

                                                                                           Affirmed.




                                                    ‐ 15 ‐